583 So. 2d 411 (1991)
Donald McCALL, Appellant,
v.
STATE of Florida, Appellee.
No. 91-0134.
District Court of Appeal of Florida, Fourth District.
July 31, 1991.
Richard L. Jorandby, Public Defender, and Nancy Perez, Asst. Public Defender, West Palm Beach, for appellant.
*412 Robert A. Butterworth, Atty. Gen., Tallahassee, and Georgina Jimenez-Orosa, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the appellant's conviction and sentence as a habitual offender. We reject appellant's contention that chapter 89-280, Laws of Florida, amending section 775.084, Florida Statutes, violates the single subject rule of article III, section 6 of the Florida Constitution. E.g., Burch v. State, 558 So. 2d 1 (Fla. 1990).
HERSEY, STONE and GARRETT, JJ., concur.